LETTS, C. J.
This is an appeal from the judgment and sentence of the Circuit Court imposing a sentence for a term of ten years and retaining jurisdiction over the sentence. We reverse and remand.
The defendant claims that the trial court erred in refusing his request to instruct the jury as to the maximum and minimum penalties which may be imposed upon conviction. Since the defendant preserved this point on appeal, he is entitled to the benefit of the Supreme Court’s resolution of this issue in Tascano v. State, 393 So.2d 540 (Fla. 1980) and Murray v. State, 403 So.2d 417 (Fla. 1981).
REVERSED AND REMANDED.
DOWNEY and ANSTEAD, JJ., concur.